FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 10, 2021

                                        No. 04-20-00447-CV

                                   ALPHA SECURITIES, LLC,
                                          Appellant

                                                  v.

                                  CITY OF FREDERICKSBURG,
                                           Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                       Trial Court No. 15377
                          Honorable Albert D. Pattillo, III, Judge Presiding


                                           ORDER
Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

           The panel has considered the appellee's motion for rehearing, and the motion is DENIED.


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court